Exhibit 10.92

AGREEMENT AND GENERAL RELEASE

This Agreement and General Release (“Release”) is entered into by and between
BRIAN H. McCURRIE (“Mr. McCurrie”) and KOPPERS INC. (“Koppers”).

WHEREAS, Mr. McCurrie has been employed by Koppers since October 13, 2003, most
recently as Senior Vice President, Business Development;

WHEREAS, Mr. McCurrie’s employment with Koppers will terminate on July 25, 2014;

WHEREAS, as the result of the termination of his employment by Koppers,
Mr. McCurrie is eligible for 114 weeks of his final base annual salary as
severance pay under the terms of Section 8(c) of his Employment Agreement
effective October 12, 2003, as thereafter amended (the “Agreement”) provided
that he signs a Release in a form acceptable to Koppers;

WHEREAS, Mr. McCurrie desires to sign this Release and receive such severance
pay and other severance benefits as specified herein;

WHEREAS, Koppers and Mr. McCurrie wish also to resolve, finally and completely
and with prejudice, and without judicial or administrative intervention, any and
all other matters between them relating to Mr. McCurrie’s employment with
Koppers, the terms and conditions of that employment, and the termination of
that employment; and

NOW, THEREFORE, in consideration of the above recitals and the mutual promises
and covenants set forth below, Mr. McCurrie and Koppers, each intending to be
legally bound, agree as follows:

SECTION 1 — TERMINATION OF EMPLOYMENT

A. Termination of Employment: By his execution of this Release, Mr. McCurrie
acknowledges that his employment with Koppers has been irrevocably terminated
effective July 25, 2014.

B. Investment Savings Plan/Other Compensation or Benefit Plans: After July 25,
2014, Mr. McCurrie will cease to be eligible to make contributions, or receive
contributions from Koppers, into the Employee Savings Plan of Koppers Inc. and
Subsidiaries (the “401(k) Plan”), except that nothing in this Release affects
Mr. McCurrie’s eligibility to receive, upon the termination of his employment,
the vested portion of his account balance under the 401(k) Plan in accordance
with the terms of the 401(k) Plan. In addition, as of July 26, 2014,
Mr. McCurrie will cease to be eligible to participate in all other compensation
or benefit plans or programs sponsored by Koppers including, but not limited to,
the Travel Accident Insurance Plan of Koppers Inc. for Regular Salaried
Employees, the Koppers’ Executive Long Term Disability Plan, and the Koppers’
Salary Continuation Plan, except as otherwise specifically provided in this
Release. Mr. McCurrie will also cease to be eligible, as of July 26, 2014, for
the payment by, or reimbursement from, Koppers for any club dues in connection
with his membership at St. Clair Country Club, the Duquesne Club and any other
dinner or social clubs to which he belongs. Finally, Mr. McCurrie is not
eligible to participate in either the Senior Management Corporate Incentive
Plan, the Global CMC KVA Plan or any other applicable annual incentive plans for
2014 (collectively, the “2014 Annual Bonus Plans”).

 

1/9



--------------------------------------------------------------------------------

C. Long Term Incentive Plan: Pursuant to the terms of the Award Agreements under
the Long Term Incentive Plan, all of Mr. McCurrie’s outstanding unvested
time-based and performance-based awards will be cancelled as of July 25, 2014.
In addition, Mr. McCurrie’s outstanding unvested stock options will be cancelled
as of July 25, 2014. To the extent that Mr. McCurrie has outstanding vested
stock options, the terms of such options shall continue to be governed by the
provisions of the applicable Stock Option Award Agreement(s).

D. Retirement & SERP Plans: Mr. McCurrie’s right to benefits under (i) the
Retirement Plan of Koppers Inc. and Subsidiaries for Salaried Employees, as
amended, (ii) the Koppers Inc. Supplemental Executive Retirement Plan I, as
amended, and (iii) the Koppers Inc. Supplemental Executive Retirement Plan II,
as amended, shall be determined solely by reference to the terms and conditions
set forth in such plans and nothing contained herein is intended to or shall
increase or decrease the benefits otherwise payable to Mr. McCurrie thereunder.

E. Benefit Restoration Plan: Mr. McCurrie’s right to benefits under the Koppers
Holdings Inc. Benefit Restoration Plan shall be determined solely by reference
to the terms and conditions set forth therein and nothing contained herein is
intended to or shall increase or decrease the benefits otherwise payable to
Mr. McCurrie thereunder.

F. Vacation: Upon the termination of his employment with Koppers, Mr. McCurrie
will be entitled to be paid for 33 days of unused current and accrued vacation
as of July 25, 2014. Such payment shall be made in accordance with Koppers’
applicable vacation and payroll policies.

G. Company Property: Before accepting any monetary payment from Koppers pursuant
to Section 2 below, Mr. McCurrie promises to return to Koppers all files,
memoranda, documents, records, electronic records, software, copies of the
foregoing, credit cards, keys, cell phones, computers, iPads, and any other
property of Koppers or any other Released Party in his possession.

SECTION 2 — SEVERANCE PAY

For purposes of this Release, the period from July 26, 2014, through
September 30, 2016, will hereinafter be referred to as the “Severance Pay
Period.”

A. Severance Payment: During the Severance Pay Period and provided that
Mr. McCurrie signs and does not revoke this Release, Mr. McCurrie shall receive
from Koppers periodic severance payments equal to his regular monthly salary of
Thirty Two Thousand Eight Hundred Fifty Dollars ($32,850.00), less standard
deductions and tax withholdings required by law. Each monthly severance payment
will be made by Koppers in two installments, consisting of a mid-month advance
on the regular Koppers mid-month pay date and a final month-end payment on the
regular Koppers month-end pay date. Koppers’ total gross payment hereunder to
Mr. McCurrie shall be eight hundred sixty-four thousand two hundred and eight
dollars ($864,208), and Mr. McCurrie expressly acknowledges that said gross
payment constitutes severance pay being paid to him in installments during the
Severance Pay Period.

 

2/9



--------------------------------------------------------------------------------

B. Benefits to Which Mr. McCurrie will be Eligible: During the Severance Pay
Period, Mr. McCurrie and, as may be applicable, his spouse and other eligible
dependents, will continue to be covered under all group health insurance
benefits substantially similar to those that Mr. McCurrie was receiving
immediately prior to the beginning of the Severance Pay Period, including
without limitation the following plans of Koppers, provided that Mr. McCurrie
elects to continue coverage and pays the employee share of premiums, where
applicable, and provided, further, that such benefits shall be reduced to the
extent Mr. McCurrie or his spouse or other eligible dependents receive
comparable benefits as the result of Mr. McCurrie being covered under another
employer’s program of insurance benefits: (i) Comprehensive Medical Benefits
Plan of Koppers Inc. for Salaried Employees; (ii) Dental Expense Plan for
Salaried Employees of Koppers Inc.; and (iii) Vision Plan. Coverage under these
plans shall cease and forever terminate on September 30, 2016, except as
otherwise permitted by the continuation coverage provisions of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”). The date of the “qualifying event”
for purposes of Mr. McCurrie electing, at his sole expense, continued health
coverage under the Koppers sponsored health plan pursuant to the continuation
coverage provisions of COBRA as the result of his termination shall be July 25,
2014. In addition, during the Severance Pay Period and until September 30, 2016,
Mr. McCurrie will continue to be covered under all life, disability, and
accident (other than travel accident) insurance benefits substantially similar
to those that Mr. McCurrie was receiving immediately prior to the beginning of
the Severance Pay Period, including without limitation the following insurance
plans of Koppers, provided that Mr. McCurrie elects to continue coverage and
pays the employee share of premiums, where applicable, and provided, further,
that such benefits shall be reduced to the extent that Mr. McCurrie or his
spouse or eligible dependents receive comparable benefits as the result of
Mr. McCurrie being covered under another employer’s program of insurance
benefits: (i) Group Life Insurance Plan of Koppers Inc. for Salaried Employees;
(ii) the Koppers’ Executive Long Term Disability Plan; and (iii) the Koppers
Accidental Death and Dismemberment Plan. Coverage under these plans shall cease
and forever terminate on September 30, 2016. In addition, Mr. McCurrie may
continue to participate in the Koppers Flexible Benefits Plan for the 2014 Plan
year, after which his participation will cease and terminate. Mr. McCurrie
understands and agrees that Koppers has the right to terminate, freeze, or
otherwise amend any of the foregoing Plans whereupon Mr. McCurrie or his spouse
or other eligible dependents shall have no greater right to benefits than other
senior-management level participants (or their eligible spouses or dependents)
in said Plans. Should Mr. McCurrie become covered by another employer-sponsored
health or insurance plan at any time prior to the last scheduled severance
payment he receives under paragraph A above, Mr. McCurrie agrees to notify
Koppers in writing within 10 days of such event.

C. Indemnification/Directors and Officers Liability Insurance: Koppers’
obligations to indemnify and defend Mr. McCurrie with respect to matters arising
out of Mr. McCurrie’s performance during his employment with Koppers shall
continue after Mr. McCurrie’s termination to the same extent that they existed
prior to such termination. Koppers will, at all times, maintain in force and
effect Directors and Officers Liability Insurance with respect to Mr. McCurrie’
employment with Koppers.

 

3/9



--------------------------------------------------------------------------------

D. Accrued Obligations: Within five days following the date of Mr. McCurrie’s
termination of employment with Koppers, Koppers shall pay Mr. McCurrie his full
base salary earned through the date of such termination, plus all other amounts
to which Mr. McCurrie is entitled under any incentive, bonus or other
compensation plan of Koppers, at the time such payments are due.

E. Sufficiency of Consideration: Mr. McCurrie expressly acknowledges that,
during the Severance Pay Period and otherwise, he shall not receive any payment
or benefit from Koppers other than those specified above and that Koppers shall
not be required to make any further payment or provide any further benefit to
him or on his behalf, for any reason whatsoever, either during the Severance Pay
Period or thereafter. Mr. McCurrie acknowledges and agrees that Koppers’
undertakings are significantly and substantially in addition to those benefits
to which Mr. McCurrie was or is otherwise entitled, and Mr. McCurrie
acknowledges that these undertakings by Koppers are adequate consideration for
all terms and covenants, including those in Section 4 below, contained in this
Release.

Section 3 — Complete Release

A. In General: Mr. McCurrie agrees to irrevocably and unconditionally release
any and all Claims he may now have against Koppers and the Released Parties as
set forth in this Section 3.

B. Released Parties: The Released Parties are Koppers, Koppers Holdings Inc.,
and their related Koppers entities and, with respect to each of them, their
predecessors and successors; all of their employees, officers, directors,
agents, insurers, employee benefit plans, funds, programs, or arrangements
providing pension, welfare, and fringe benefits; and their successors and/or
assigns, jointly and individually.

C. Claims Released: Mr. McCurrie understands and agrees that he is releasing all
known and unknown claims, promises, causes of action, or similar rights of any
type that he may have (the “Claims”) against any Released Party arising out of
or in any way related to his employment with Koppers, the terms and conditions
of his employment with Koppers, the termination of his employment with Koppers,
and the continuing effects thereof. Mr. McCurrie further understands that the
Claims he is releasing may arise under many different laws and under any
possible legal, equitable, statutory, contractual, or tort theory, including,
but by no means limited to:

1. Anti-discrimination statutes, such as all Claims under any federal, state, or
local law, statute, ordinance, regulation, or executive order that prohibits
employment discrimination, harassment, or retaliation based on religion,
national origin, ancestry, marital status, sex, sexual orientation, age, race,
color, handicap, disability, retaliation, or any other characteristic proscribed
by law or activity protected by law, including but not limited to the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991,
42 U.S.C. §1981; the Equal Pay Act; the Americans with Disabilities Act; the
Pennsylvania Human Relations Act; the Pittsburgh City Code, and any other
federal, state, or local law, and any amendments thereto, that prohibits
employment discrimination, harassment or retaliation of any kind.

 

4/9



--------------------------------------------------------------------------------

2. Federal, state, and local employment statutes, such as all Claims under the
Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; all Claims under the Family and Medical Leave Act of
1993, which requires employers to provide leaves of absence under certain
circumstances; and all Claims under any law that restricts an employer’s right
to terminate employees or otherwise regulates employment, including but not
limited to whistleblower laws.

3. Tort and Contract Claims, such as all Claims of wrongful or constructive
discharge, physical or personal injury, emotional distress, fraud, fraud in the
inducement, negligent misrepresentation, defamation, invasion of privacy,
interference with contract or with prospective economic advantage, breach of
express or implied contract, and breach of covenants of good faith and fair
dealing; and all similar or related Claims.

4. Other examples of released Claims, include, but are not limited to all Claims
for compensation, bonuses, cash awards, lost wages, vacation pay or sick pay;
all Claims for short-term or long-term disability benefits; all Claims for
severance or separation pay or benefits under the Koppers Inc. Severance Pay
Plan for Salaried Employees or otherwise; and all Claims for attorneys’ fees or
other indemnities.

Mr. McCurrie understands that he is releasing Claims that he may not know about.
It is his knowing and voluntary intent to release such Claims, even though he
recognizes that someday he might learn that some or all of the facts he
currently believes to be true are untrue and even though he might then regret
having signed this Release. Nevertheless, Mr. McCurrie is assuming that risk and
agrees that this Release shall remain effective in all respects in any such
case. Mr. McCurrie expressly waives all rights he might have under any law that
is intended to protect him from waiving unknown claims and he understands the
significance of doing so. Mr. McCurrie also covenants that, to his knowledge, he
has not sustained any work-related injury during his employment at Koppers.

D. Rights Not Released: Mr. McCurrie does not waive, nor shall this Release be
construed to waive, any right which is not subject to waiver as a matter of law,
or any right which arises after the Effective Date of this Release.

SECTION 4 — MR. MCCURRIE’S PROMISES

A. Pursuit of Released Claims: Mr. McCurrie represents that he has not filed or
caused to be filed, and agrees that he will not file or cause to be filed, any
lawsuit of any kind arising out of or relating to his employment with Koppers,
the terms and conditions of that employment, or the termination of his
employment. This Release does not prohibit Mr. McCurrie from filing an
administrative charge of alleged employment discrimination, harassment, or
retaliation under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, or the Equal Pay Act of 1963; however, Mr. McCurrie represents that he has
not to date filed or caused to be filed any such administrative charge and,
further, agrees that he hereby waives any right to monetary or other recovery
should any federal, state, or local administrative agency pursue any claim on
his behalf. This means that by signing this Release, Mr. McCurrie has waived any
right he had to obtain a recovery if an administrative agency pursues a

 

5/9



--------------------------------------------------------------------------------

claim against Koppers or any of the Released Parties based on any action taken
by Koppers or any of the Released Parties up to the Effective Date of this
Release and that he will have released Koppers and the Released Parties of any
and all claims, and the continuing effects of any and all claims, of any nature
arising up to the Effective Date of this Release.

B. Non-admission of Liability: Mr. McCurrie agrees that Koppers’ entry into this
Release is not to be construed as, and is not, an admission that Koppers
violated any of its duties or obligations to him or treated him improperly,
unlawfully, or unfairly in any manner whatsoever. Neither this Release nor the
implementation thereof shall be construed to be, or shall be admissible in any
proceedings as, evidence of an admission by Koppers of any violation of or
failure to comply with any federal, state, or local law, common law, agreement,
rule, regulation, or order.

C. Non-Disparagement: Mr. McCurrie agrees not to make any disparaging statements
about Koppers or any Released Party to any of Koppers’ past, present or future
customers, employees, clients, contractors, suppliers, or to the media or to any
other person either orally or by any other medium of communication, including
Internet communication. Koppers agrees that no officer or director of Koppers
shall make any disparaging statements about Mr. McCurrie to any of Koppers’
past, present or future customers, employees, clients, contractors, suppliers,
or to the media or to any other person either orally or by any other medium of
communication, including Internet communication. As used herein, the term
“disparaging statement” means any communication, oral or written, which would
cause or tend to cause humiliation or embarrassment or to cause a recipient of
such communication to question the business condition, integrity, products,
services, quality, confidence or good character of Mr. McCurrie, Koppers or any
Released Party.

D. Covenants in Agreement: Mr. McCurrie hereby reaffirms his obligations to
comply in all respects with the covenants and agreements set forth in Section 6
of the Agreement, and that such covenants and agreements survive the termination
of the Agreement and his employment. Mr. McCurrie acknowledges and agrees that
such covenants were entered into in order to induce Koppers to employ him and
that his employment by Koppers was full and sufficient consideration to him for
such covenants. He agrees further that the severance payments and benefits
provided hereunder serve as additional consideration to support such covenants.
NOTHING CONTAINED IN THIS PARAGRAPH OR IN THIS AGREEMENT IS INTENDED OR SHALL BE
CONSTRUED TO MODIFY IN ANY RESPECT THE FORFEITURE PROVISIONS SET FORTH IN THE
KOPPERS INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN I OR II, AS AMENDED.

SECTION 5 — REVIEW AND REVOCATION

A. Review: Mr. McCurrie acknowledges and agrees that his waiver of rights under
this Release is knowing and voluntary and complies in full with all criteria set
forth under the Pennsylvania Human Relations Act, and further complies in full
with all criteria set forth in the regulations promulgated under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, and any and all federal, state, and
local laws, regulations, and orders. Mr. McCurrie expressly warrants that he is
advised hereby in writing of his right to consult with an attorney prior to
executing this Release. Mr. McCurrie further expressly

 

6/9



--------------------------------------------------------------------------------

warrants that he has had the opportunity to consult with, and to be advised by,
an attorney before executing this Release to help him fully understand and
appreciate its legal effect. Mr. McCurrie acknowledges that he has been afforded
the opportunity to consider this Release up to and including August 18, 2014,
which is a period of over 21 days. Mr. McCurrie may decide to sign this Release
prior to the expiration of the aforesaid period; however, it may not be signed
by him prior to the day (July 26, 2014) after his last day of employment with
Koppers. Mr. McCurrie agrees, pursuant to 29 C.F.R. Section 1625.22(e)(4), that
any changes made to this Release after the date he receives it and before the
date he signs it, are immaterial and will not restart the running of the
statutory period in which to consider this Release.

B. Delivery: Mr. McCurrie shall cause the delivery of the executed Counterparts
of this Release to be made by August 18, 2014, to Koppers Inc., Attention:
Steven R. Lacy, 436 Seventh Avenue, Pittsburgh, PA 15219. This Release shall be
void and of no effect if the signed Counterparts are not delivered to Mr. Lacy
at the aforesaid address by August 18, 2014. This Release shall also be void and
of no effect if the Counterparts are signed by Mr. McCurrie prior to July 26,
2014, and delivered to Mr. Lacy prior to July 26, 2014.

C. Revocation: Mr. McCurrie shall have a period of seven (7) days following his
execution of this Release to revoke it, and this Release shall not be effective
or enforceable prior to the expiration of that period. Revocation can be made by
delivering a written notice to Koppers Inc., Attention: Steven R. Lacy,
436 Seventh Avenue, Pittsburgh, PA 15219 (at fax # 412-227-2333). The revocation
of this Release by Mr. McCurrie will automatically revoke the terms described in
Section 2 above. If Mr. McCurrie does not advise Koppers in writing that he
revokes this Release within seven days of his execution of it, this Release
shall be forever enforceable. The eighth day following Mr. McCurrie’s execution
of this Release shall be deemed the Effective Date of this Release.

SECTION 6 — MISCELLANEOUS

A. Entire Agreement: Mr. McCurrie understands and agrees that the terms and
conditions of this Release constitute the full and complete understandings,
agreements, and promises between him and Koppers with respect to all matters
covered by this Release, that the terms and conditions of this Release cancel
and supersede any prior understandings or agreements that may have been between
Mr. McCurrie and Koppers with respect to all matters covered by this Release
except as otherwise provided herein, and that no other promise or inducement has
been offered to him except as set forth herein. For the avoidance of doubt,
Mr. McCurrie understands and agrees that this Release supersedes the Agreement,
except for the covenants and agreements set forth in Section 6 of the Agreement,
which are incorporated herein by reference.

B. Amendment: This Release may not be amended, modified, waived, or cancelled
except by a writing signed by each party hereto. No waiver of any provision of
this Release shall be effective as against the waiving party unless such waiver
is in writing and signed by the waiving party.

C. Severability/Interpretation: If any term, condition, clause, or provision of
this Release shall be determined by a court of competent jurisdiction to be void
or invalid at law, or for any other reason, then only that term, condition,
clause, or provision, as is determined to be void or invalid,

 

7/9



--------------------------------------------------------------------------------

shall be stricken from this Release, and this Release shall remain in full force
and effect in all other respects. This Release shall be governed by the statutes
and common law of the Commonwealth of Pennsylvania.

D. Compliance with Section 409A: It is the intent of the parties that the
severance benefits provided under Section 2 shall, to the maximum extent
possible, qualify for the short term deferral exception, the separation pay plan
exception or other applicable exception under Section 409A of the Internal
Revenue Code of 1986, as amended, including the applicable regulations (“Section
409A”), so that none of the payments and benefits will result in adverse tax
consequences, including tax penalties under Section 409A. Any ambiguities in the
Release will be interpreted to comply with this intent. Each severance benefit
and each installment of a severance payment or benefit shall be deemed a
separate payment under this Release. Each payment under this Release is intended
to be treated as one of a series of separate payments for purposes of
Section 409A. The severance payments due to Mr. McCurrie under Section 2.A. of
this Release are payable to him under Section 8(c) of the Agreement, which
payments were only due upon an involuntary termination within the meaning of
Section 409A. If Mr. McCurrie would be entitled to a payment during the six
month period beginning on the effective date of his termination that is not
otherwise excluded under Section 409A under the exception for short-term
deferrals, separation pay arrangements, reimbursements, in-kind distributions,
or any otherwise applicable exemption, the payment will not be made to
Mr. McCurrie until the earlier of the six month anniversary of the effective
date of his termination or his death and will be accumulated and paid on the
first day of the seventh month following the effective date of termination.
Notwithstanding any provision of this Release to the contrary, in no event shall
the timing of Mr. McCurrie’s execution of this Release, directly or indirectly,
result in Mr. McCurrie designating the calendar year of payment, and if a
payment under this Release is payable within 60 days after the date of
termination and is considered deferred compensation under Section 409A, the
payment shall be made on the 60th day after the date of termination.
Notwithstanding the foregoing, if any provision of this Release needs to be
revised or if any correction needs to be undertaken in order to satisfy the
requirements of Section 409A, then such provision shall be modified or
restricted or such correction shall be undertaken by Koppers to the extent and
in the manner necessary to be in compliance with all applicable requirements of
the Internal Revenue Code, provided that any such modification or correction
shall be undertaken in a manner that maintains the same economic results as
those intended under the Agreement and this Release.

E. Successors: This Release binds Mr. McCurrie, his heirs, administrators,
representatives, executors, successors, and assigns, and will inure to the
benefit of all Released Parties and their respective heirs, administrators,
representatives, executors, successors, and assigns.

F. Counterparts: This Release may be signed in two counterparts, each of which
shall be deemed an original when signed and shall constitute the same
instrument. Koppers shall retain Counterpart No. 1 of this Release and
Mr. McCurrie shall retain Counterpart No. 2 of this Release.

 

8/9



--------------------------------------------------------------------------------

Mr. McCurrie acknowledges that he has carefully read the foregoing Release, that
he understands completely its contents, that he understands the significance and
consequence of signing it, and that he intends to be legally bound by its terms.
Mr. McCurrie further acknowledges that he has had a reasonable and sufficient
period of time within which to consider this Release and that he has had the
opportunity to review this Release with counsel. Mr. McCurrie swears that he has
agreed to and signed this Release voluntarily and as his own free will, act, and
deed, and for full and sufficient consideration.

IN WITNESS WHEREOF, BRIAN H. McCURRIE and KOPPERS INC. have executed this
Confidential Agreement and General Release on the dates set forth below.

 

/s/ Brian H. McCurrie

    KOPPERS INC. BRIAN H. McCURRIE       Date:  

7/29/14

    By:  

/s/ Steven R. Lacy

      Title:  

Senior Vice President, Administration, General Counsel and Secretary

      Date:  

7/29/14

 

9/9